

115 HR 3279 RS: Helium Extraction Act of 2017
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 678115th CONGRESS2d SessionH. R. 3279[Report No. 115–391]IN THE SENATE OF THE UNITED STATESNovember 2, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesNovember 27, 2018Reported by Ms. Murkowski, without amendmentAN ACTTo amend the Mineral Leasing Act to provide that extraction of helium from gas produced under a
			 Federal mineral lease shall maintain the lease as if the helium were oil
			 and gas.
	
 1.Short titleThis Act may be cited as the Helium Extraction Act of 2017. 2.Maintenance of Federal mineral leases based on extraction of heliumThe first section of the Mineral Leasing Act (30 U.S.C. 181) is amended in the fifth paragraph by inserting after purchaser thereof the following: , and that extraction of helium from gas produced from such lands shall maintain the lease as if the extracted helium were oil and gas.November 27, 2018Reported without amendment